                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA
------------------------------------------------------------------------------------------------------

ISRAEL GARCIA, individually and on
behalf of a class of similarly situated individuals,

                                 Plaintiff,                      No.: 16-CV-02574-MJD-BRT

                        v.

TARGET CORPORATION, a Minnesota
corporation,

                                 Defendant.



ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT



        This matter having come before the Court on Plaintiff’s Unopposed Motion in

Support of Final Approval of Class Action Settlement and Plaintiff’s Unopposed Motion

for Award of Attorney’s Fees and Costs, and Service Award (the “Motions”), the Court

having reviewed in detail and considered the Motions, Plaintiff’s Memorandums

in Support of the Motions, the Class Action Settlement Agreement (“Settlement

Agreement”) between Plaintiff Israel Garcia and Defendant Target Corporation

(together, the “Parties”), and all other papers that have been filed with the Court

related to the Settlement Agreement, including all exhibits and attachments to the




                                                     1
Motions, Memorandums in Support of Motions, and finding good cause, hereby

issues an Order as follows:

      1.     This Order incorporates by reference the definitions in the Settlement

Agreement, and all terms defined therein shall have the same meaning in this

Order as set forth in the Settlement Agreement.

      2.     The Court has jurisdiction over the subject matter of this case, all

claims raised therein, and all Parties thereto, including the members of the

Settlement Class.

      3.     The Court finds, solely for purposes of considering this Settlement,

that the requirements of Federal Rule of Civil Procedure 23 are satisfied, including

requirements for the existence of numerosity, commonality, typicality, adequacy

of representation, manageability of the Settlement Class for settlement purposes,

that common issues of law and fact predominate over individual issues, and that

Settlement and certification of the Settlement Class is superior to alternative means

of resolving the claims and disputes at issue in this case.

      4.     The Settlement Class, which will be bound by this Final Approval

Order, shall include all members of the Settlement Class who did not submit a

timely and valid request for exclusion. The members of the Settlement Class who




                                          2
have timely requested exclusion are identified in Exhibit A hereto.

      5.    Plaintiff Israel Garcia shall serve as Class Representative of the

Settlement Class.

      6.    The Court appoints the following counsel as Class Counsel on behalf

of Plaintiff and the Settlement Class: Myles McGuire, Evan M. Meyers, Eugene Y.

Turin of McGuire Law, P.C.; Daniel M. Hutchinson of Lieff Cabraser Heimann &

Bernstein, LLP; Aaron Siri of Siri Glimstad LLP; Jarrett L. Ellzey of Hughes Ellzey,

LLP; and Robert K. Shelquist of Lockridge Grindal Nauen, PLLP.

      7.    For purposes of the Settlement and this Final Approval Order, the

Settlement Class is defined as:

     All individual and entities in the United States and its Territories who
     received non emergency debt collection calls from or on behalf of
     Target between March 27, 2012 and May 15, 2018 on their cellular
     telephone and who were not the debtor on the account, as evidenced
     by a “wrong party” release code in Target’s records, and who
     subsequently never consented to receive such calls.

     8.     The Court finds that the Notice Plan set forth in Section 4 of the

Settlement Agreement and effectuated pursuant to the Preliminary Approval

Order constitutes the best notice practicable under the circumstances and shall

constitute due and sufficient notice to the Settlement Class of the pendency of this

case, certification of the Settlement Class for settlement purposes only, the terms



                                         3
of the Settlement Agreement, and the Final Approval Hearing, and satisfies the

requirements of the Federal Rules of Civil Procedure, the United States

Constitution, and any other applicable law.

     9.       The Court finds that the Settlement, as set forth in the Settlement

Agreement and this Order satisfies each of the requirements of Fed. R. Civ. P.

23(e)(2) and is in all respects fair, reasonable, adequate and in the best interests of

the Settlement Class, taking into account the risks that both sides faced with

respect to the merits of the claims alleged and remedies requested, the risks of

maintaining a class action, and the expense and duration of further litigation. This

finding is further supported by the fact that no class member has objected to the

settlement.   The Court further finds that the Class Representative and Class

Counsel have at all times adequately represented the Class and the settlement

negotiations that resulted in the Settlement were at all times conducted at arm’s

length. The Court also finds that Class Counsel have identified all required

agreements related to the Settlement and that, because the Settlement provides an

equal pro rata distribution of the Settlement funds, the Settlement treats all Class

Members equitable to one another. For these reasons the Court grants final

approval of the Settlement. The Parties shall effectuate the Settlement Agreement




                                          4
according to its terms. The Settlement Agreement and every term and provision

thereof shall be deemed incorporated herein as if explicitly set forth and shall have

the full force of an Order of this Court.

     10.     Upon the Effective Date, the Releasing Parties shall have, by

operation of this Final Approval Order, fully, finally and forever released,

relinquished, and discharged the Released Parties from all Released Claims

pursuant to Section 3 of the Settlement Agreement.

     11.     The Releasing Parties are hereby permanently barred and enjoined

from instituting, commencing or prosecuting, either directly or in any other

capacity, any Released Claim against any of the Released Parties.

     12.     This Final Approval Order, the Final Judgment, the Settlement

Agreement, the Settlement which it reflects, and any and all acts, statements,

documents or proceedings relating to the Settlement are not, and shall not be

construed as or used as an admission by or against Target Corporation or any

other Released Party of any fault, wrongdoing, or liability on their part, or of the

validity of any Released Claim or of the existence or amount of damages.

     13.     The claims of the Plaintiff Class Representative and all members of

the Settlement Class in this case are hereby dismissed in their entirety with




                                            5
prejudice. Except as otherwise provided in this Order the Parties shall bear their

own costs and attorneys’ fees.        The Court reserves jurisdiction over the

implementation of the Settlement, including enforcement and administration of

the Settlement Agreement, including any releases in connection therewith and any

other matters related or ancillary to the foregoing.

     14.     Having reviewed the Motion for Award of Attorneys’ Fees and Costs,

and Service Award, the Court approves payment of attorneys’ fees and costs in

the amount of $1,938,750.00. This amount shall be paid from the Settlement Fund

in accordance with the terms of the Settlement Agreement. The Court, having

considered the materials submitted by Class Counsel in support of their Motion

for Final Approval and Motion for Award of Attorneys’ Fees and Costs, and

Service Award, finds the award of attorneys’ fees and costs appropriate and

reasonable for the following reasons: First, the Court finds that the Settlement

provides substantial benefits to the Settlement Class. Second, the Court finds the

payment fair and reasonable in light of the substantial work performed by Class

Counsel. Third, the Court concludes that the Settlement was negotiated at arms-

length without collusion, and that the negotiation of the attorneys’ fees only

followed agreement on the settlement benefit for the Settlement Class Members.




                                         6
Finally, the Court notes that the Class Notice specifically and clearly advised the

Settlement Class of the amount sought.

     15.      The Court approves an Incentive Award for the Class Representative

Israel Garcia in the amount of $10,000.00. The Court specifically finds such

amount to be reasonable in light of the services performed by the Class

Representative for the Settlement Class, including taking on the risks of litigation,

helping achieve the compensation being made available to the Settlement Class,

and providing discovery. This amount shall be paid from the Settlement Fund in

accordance with the terms of the Settlement Agreement.

     16.      The Court finds      that the    Parties, through the Settlement

Administrator, provided Class Action Fairness Act notice to the appropriate state

and federal officials pursuant to 28 U.S.C. § 1715 on July 1, 2019, which was within

ten days of the filing of the Preliminary Approval Motion. (Dkt. 179.)

     17.      The Court finds that no reason exists for delay in entering this Final

Order.     Accordingly, the Clerk is directed to enter this Final Order and the

accompanying Final Judgment.

     18.      The Parties, without further approval from the Court, are hereby

permitted to agree to and adopt such amendments, modifications and expansions




                                          7
of the Settlement Agreement and its implementing documents (including all

exhibits to the Settlement Agreement) so long as they are consistent in all material

respects with the Final Order and Final Judgment and do not limit the rights of the

Settlement Class Members.

     19.     Without affecting the finality of this Final Order or the Final Judgment

for purposes of appeal, the Court retains jurisdiction as to all matters related to the

administration, consummation, enforcement, and interpretation of the Settlement

Agreement and this Final Order and accompanying Final Judgment, and for any

other necessary purpose.

      IT SO ORDERED.




Dated: January 27, 2020.

                                        s/ Michael J. Davis
                                        Michael J. Davis
                                        United States District Court




                                          8
